TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00640-CR




                                Lorenzo Washington, Appellant

                                                v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 005016, HONORABLE BOB PERKINS, JUDGE PRESIDING




               This is an appeal from a judgment of conviction for theft. Sentence was imposed on

December 4, 2000. There was a timely motion for new trial, so the deadline for perfecting appeal was

March 5, 2001. Tex. R. App. P. 26.2(a)(1)(2). Notice of appeal was filed on October 12, 2001.

Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other

than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.

App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                             Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: November 29, 2001

Do Not Publish




                                                2